USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                            ____________________        No. 95-1851                                MATILDE VAZQUEZ-MORALES,                                Plaintiff, Appellant,                                          v.                           COMMISSIONER OF SOCIAL SECURITY,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ____________________            Raymond Rivera Esteves and  Juan A. Hernandez Rivera on brief  for            ______________________      ________________________        appellant.            Guillermo  Gil,  United  States Attorney,  Maria  Hortensia  Rios-            ______________                             _______________________        Gandara,  Assistant  United  States  Attorney,  and  Wayne  G.  Lewis,        _______                                              ________________        Assistant  Regional Counsel, Social  Security Administration, on brief        for appellee.                                 ____________________                                  February 27, 1996                                 ____________________                                         -2-                      Per  Curiam.  We have carefully reviewed the record                      ___________            on  appeal and  the parties'  briefs.   The  judgment of  the            district court  is affirmed  for  the reasons  stated in  its            order and in the report  and recommendation of the magistrate            judge which the order adopted.  We add only two comments.                        1.  Claimant argues that the ALJ's finding that she            can  walk and sit  for an hour  each day is  not supported by                      ___            substantial  evidence   because  the  Medical   Advisor  (MA)            testified  to  the contrary  at  the hearing.    We disagree.            Although the  MA first  stated that claimant  "must not  work            standing or walking," he later clarified this by stating that            she could spend, in an eight-hour day, "[o]ne hour walking or            one hour standing."                      Although confusing, it seems to us, first, that the            MA's  bottom line is that claimant can walk and stand for one                                                        ___            hour  during an  eight hour  day.   We think  that claimant's            focus on  the  use of  the word  "or" in  the  last quote  is            hypertechnical.    Second,  there is  other  evidence  in the            record -- the two residual functional capacity assessments --            which  indicates that  claimant can  walk and  stand for  six                                                                      ___            hours  per working  day.    Finally,  claimant  submitted  no            evidence of her  own to show the  impact of her condition  on            her ability to function.                      2.  In the same vein, claimant's assertion that the            Vocational  Expert  (VE)  described  a  secretarial  job   as                                         -2-            requiring "indefinite" periods of walking and standing is not            supported by the  record.  The VE was  describing the general            requirements of such work and  was not assigning times to the            various activities.                      The judgment  of the  district  court is  affirmed.                                                                ________            See 1st Cir. R. 27.1.            ___                                         -3-